Case: 11-50231     Document: 00511581754         Page: 1     Date Filed: 08/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 24, 2011
                                     No. 11-50231
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHNNY TREJO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:94-CR-174-13


Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
        Johnny Trejo, federal prisoner # 57448-080, pleaded guilty to conspiracy
to possess cocaine with intent to distribute and conspiracy to launder money.
The instant notice of appeal was filed on March 4, 2011, more than sixteen years
after the October 1994 final judgment was entered and well beyond the time for
extending the appeal period under Federal Rule of Appellate Procedure 4(b)(4).
See FED. R. APP. P. 4(b)(1)(A)(i), (b)(4). Trejo’s appeal, which is far outside the
time limit, is DISMISSED. See United States v. Leijano-Cruz, 473 F.3d 571, 574

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50231   Document: 00511581754   Page: 2   Date Filed: 08/24/2011

                              No. 11-50231

(5th Cir. 2006). His motion for the appointment of counsel is DENIED AS
MOOT.




                                    2